DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 9/29/2021 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.

Allowable Subject Matter
Claim(s) 8-12 and 22-32 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to catheter systems comprising an elongate shaft, the elongate shaft having an outer surface and an inner surface, where the inner surface defines a guidewire lumen, an intermediate member with a first portion at a proximal end and a second portion at a distal end, the first portion being coupled to the shaft wall such that the second portion is elevated above the shaft wall and unsupported, the intermediate member having a hinge between the first and second portion so that the second portion may rotate about an axis, the axis transverse to a longitudinal axis of the intermediate member, and a pressure sensor coupled to the second portion of the intermediate member at a first end such that the second end of the pressure sensor extends distally beyond the intermediate member and is thus unsupported and not contacting the shaft wall, wherein the pressure sensor has a diaphragm disposed thereon.

Manstrom teaches an elongate shaft, with an inner surface defining a guidewire lumen, a pressure sensor on the outer wall surface at a distal end of the shaft, and the pressure sensor having a diaphragm.
Hammarstrom teaches a guidewire assembly with the pressure coupled to the wall outer surface, where the pressure sensor has an end that extends beyond the shaft wall unsupported and forms a pocket between the pressure sensor and shaft wall.
Iwata teaches a catheter with a pressure sensor atop an intermediate member. The pressure sensor creating a pocket with the intermediate member.
Tenerz teaches an intravascular sensor with an intermediate member, the intermediate member having a hinge between two portions so that the second portion is rotatable about an axis of rotation defined by the hinge.

Yet their combined efforts do not fairly teach or suggest is having unsupported portions of the pressure sensor and the intermediate member, creating first and second pockets respectively, along with a hinged intermediate member. The prior art does not motivate the creation of dual pockets and adding this limitation with a hinged member and structure that is unsupported at a distal end would require hindsight of the practitioner of the art. Furthermore, Iwata’s structure is placed within the lumen of the shaft, not on the outer surface of the shaft wall.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner




/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791